                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN

BIRCH HILL REAL ESTATE, LLC, et al.,

                        Plaintiff,

        v.                                                       Case No. 19-C-426

KEVIN BRESLIN, et al.,

                        Defendants.


                                     DECISION AND ORDER


        Plaintiffs, comprising twenty-two Wisconsin limited liability companies and corporations

operating as landlords to senior living facilities located in Wisconsin and Michigan, filed this action

on December 14, 2018, in Outagamie County Circuit Court in the aftermath of a failed multi-

property real estate transaction. This transaction involved Defendant Kevin Breslin’s purchase of

the operating entities of the senior care facilities, the execution of a lease for the real property owned

by Plaintiffs, and the agreement by several guarantors, who are also defendants in this action, to

guarantee the obligations of the operating tenants. In an amended complaint filed on February 19,

2019, Plaintiffs added as defendants MidCap Financial Services, LLC and MidCap Funding VII

Trust (collectively, MidCap), who provided financing for the transaction. Dkt. No. 1-1. MidCap

was served on February 21, 2019, and timely removed the action on March 25, 2019, asserting

federal diversity jurisdiction under 28 U.S.C. § 1332. Dkt. No. 1.

        On April 22, 2019, Plaintiffs filed a motion to remand the case back to state court, claiming

that MidCap’s removal was improper because it failed to obtain the consent of Mary Theresa

Khawly, a defendant guarantor, and failed to sufficiently allege diversity jurisdiction. Dkt. No. 36.
In a decision and order dated July 8, 2019, the court denied Plaintiffs’ motion, concluding that

Plaintiffs failed to properly serve Khawly with an amended summons and complaint under

Wisconsin law and that MidCap sufficiently alleged diversity jurisdiction. Dkt. No. 69. Presently

before the court is Plaintiffs’ motion to reconsider its order denying their motion to remand or, in

the alternative, to certify an interlocutory appeal. Dkt. No. 72. The court heard oral argument on

the motion on August 21, 2019. For the reasons below, Plaintiffs’ motion will be granted and this

case will be remanded back to Outagamie County Circuit Court.

                                      LEGAL STANDARDS

A. Motion for Reconsideration

       Plaintiffs have moved for reconsideration of this court’s order denying their motion to

remand pursuant to Federal Rules of Civil Procedure 59(e) and 60(b). Dkt. No. 72. Rule 59(e)

permits a party to file a motion to alter or amend a judgment within 28 days after entry of judgment.

Fed. R. Civ. P. 59(e). Rule 60(b) allows a court to relieve a party from a “final” judgment, order,

or proceeding. Fed. R. Civ. P. 60(b). No judgment has been entered in this case, nor is this court’s

decision denying Plaintiffs’ motion to remand “final.” See Santamarina v. Sears, Roebuck & Co.,

466 F.3d 570, 571–72 (7th Cir. 2006) (“But [Rule 60(b)], by its terms limited to ‘final’ judgments

or orders, is inapplicable to interlocutory orders.” (citations omitted)); Rohrer, Hibler & Replogle,

Inc. v. Perkins, 728 F.2d 860, 861 (7th Cir. 1984) (“An order denying a motion to remand a case

to state court cannot, by any stretch of the imagination, be considered ‘final’ within the meaning of

[28 U.S.C.] § 1291.” (citations omitted)). Rules 59(e) and 60(b) therefore appear inapplicable.

       Rule 54(b), which allows a court to revise any order or decision adjudicating “fewer than

all the claims or the rights and liabilities of fewer than all the parties,” also appears inapplicable


                                                  2
because, by its plain language, the rule implies that an order the court seeks to revise must have

adjudicated some (i.e. one or more) claims, rights, or liabilities, which this court’s order denying

Plaintiffs’ motion to remand did not do. Instead, “[t]he authority of a district judge to reconsider

a previous ruling in the same litigation . . . is governed by the doctrine of the law of the case, which

authorizes such reconsideration if there is a compelling reason, such as a change in, or clarification

of, law that makes clear that the earlier ruling was erroneous.” Santamarina, 466 F.3d at 571–72.

“Not to reconsider in such circumstances would condemn the parties to the unedifying prospect of

continued litigation when they knew that a possibly critical ruling was in error and, unless it became

moot in the course of the proceedings, would compel a reversal of the final judgment at the end of

the case.” Id. at 572. Under the doctrine of the law of the case, “a court should not reopen issues

decided in earlier stages of the same litigation,” but “[t]he doctrine does not apply if the court is

‘convinced that [its prior decision] is clearly erroneous and would work a manifest injustice.’”

Agostini v. Felton, 521 U.S. 203, 236 (1997) (citing Arizona v. California, 460 U.S. 605, 618 n.8

(1983)).

B. Removal and Motion to Remand

        Section 1446(b)(2)(A) provides that “all defendants who have been properly joined and

served must join in or consent to the removal of the action.” 28 U.S.C. § 1446(b)(2)(A). “The

defendant seeking removal must secure consent to removal from all of the other properly joined and

served defendants within the thirty-day period removal is permitted.” Compassionate Pain Mgmt.,

LLC v. Frontier Payments, LLC, No. 17C5568, 2017 WL 4423409, at *3 (N.D. Ill. Oct. 4, 2017)

(citation omitted). “To properly consent to removal or join a notice of removal, the remaining

defendants must sign the notice of removal.” Id. (citing Gossmeyer v. McDonald, 128 F.3d 481,


                                                   3
489 (7th Cir. 1997)); Benson v. LVNV Funding, LLC, No. 11-1096-GPM-MPF, 2012 WL 699632,

at *2 (S.D. Ill. Mar. 1, 2012) (explaining the “rule of unanimity” with respect to removal).

       “In considering a motion for remand, the court must examine the [plaintiff’s] complaint at

the time of the defendant’s removal and assume the truth of all factual allegations contained within

the original complaint.” Riley v. United States, No. 18C4810, 2019 WL 2161693, at *2 (N.D. Ill.

May 17, 2019) (citation and internal quotation marks omitted). “The party seeking removal bears

the burden of proving the propriety of removal.” Morris v. Nuzzo, 718 F.3d 660, 668 (7th Cir.

2013). “[F]ederal courts should interpret the removal statute narrowly, resolving any doubt in favor

of the plaintiff’s choice of forum in state court.” Schur v. L.A. Weight Loss Ctrs., Inc., 577 F.3d

752, 758 (7th Cir. 2009).

                                            ANALYSIS

       On reconsideration, Plaintiffs ask this court to reconsider its decision that Khawly was not

properly served prior to MidCap’s removal, thereby obviating the need for MidCap to obtain her

consent to removal under 28 U.S.C. § 1446(b)(2)(A). Plaintiffs do not challenge the court’s

decision regarding the sufficiency of MidCap’s allegations of diversity jurisdiction. In the event that

this court denies their motion for reconsideration, Plaintiffs move in the alternative for this court

to certify for interlocutory appeal pursuant to 28 U.S.C. § 1292(b) the following question: “Does

Wisconsin statutory law require a plaintiff to contemporaneously serve via substitute service (i.e.,

via publication or service pursuant to the law of the state where service is made) both the original

and amended summons on a defendant to commence a case against the defendant?” Pls.’ Br., Dkt.

No. 73 at 12.




                                                  4
       It is undisputed that MidCap did not obtain Khawly’s written consent to removal. The

question before the court is whether Khawly was properly served and therefore whether MidCap

was required to obtain her written consent for removal. Under Wisconsin Statute § 801.11(1)(c),

if with reasonable diligence a defendant cannot be personally served, service can be made “by

publication of the summons as a class 3 notice, under ch. 985, and by mailing.” Wis. Stat.

§ 801.11(1)(c); Krahenbuhl v. Ostrich Ranchers Ltd. P’ship, No. 96-C-246, 2007 WL 3012712, at

*2 (E.D. Wis. Oct. 12, 2007). The court previously determined, and neither party presently disputes,

that Plaintiffs exercised reasonable diligence in attempting to personally serve Khawly. Plaintiffs

could therefore serve Khawly by publication, which they proceeded to do.

       To serve by publication, a plaintiff must publish a class 3 notice “once each week, for three

consecutive weeks, in ‘a newspaper likely to give notice in the area or to the person affected,’”

Krahenbuhl, 2007 WL 3012712, at *3 (quoting Wisconsin Statutes §§ 985.02(1) and 985.07(3)),

and “at or immediately prior to the first publication, a copy of the summons and a copy of the

complaint” must be mailed to the defendant, provided that the defendant’s post-office address can

be ascertained. § 801.11(1)(c). Plaintiffs published a publication summons in the New York Law

Journal (NYLJ) once per week for three consecutive weeks, starting on March 5, 2019. Dkt. No.

22. Under § 801.13(2), which provides that “[a] summons served by publication is deemed served

on the first day of required publication,” Khawly was served with the summons on March 5, 2019,

twenty days prior to MidCap’s filing of a notice of removal.

       Because service by publication is a two-step process, requiring publication of a summons

as a class 3 notice and mailing of the complaint at, or immediately prior to, the first publication,

§ 801.11(1)(c), on March 4, 2019, the day before Khawly was served with the publication summons,


                                                 5
Plaintiffs mailed authenticated copies of the original and amended complaints and summonses and

the publication summons to Khawly’s New York City address. Dkt. Nos. 37-3, 49-1. In this court’s

July 8, 2019 order, the fact that Plaintiffs only published one publication summons that referred to

a “Complaint,” not an “Amended Complaint,” was critical. Dkt. No. 69 at 8. The court noted that,

under Wahal v. Weiss, 2016 WI App 57, 370 Wis. 2d 788, 882 N.W.2d 871 (unpublished), service

must be made of both the original and amended complaints, even where, as here, and amended

pleading is filed within the window for serving the original complaint. Dkt. No. 69 at 8. Because

Plaintiffs did not publish an amended summons notifying Khawly that they filed an amended

complaint, the court concluded that they failed to serve the amended complaint and therefore did

not properly serve Khawly. Id. at 8–9.

       The court reached a similar result as to Plaintiffs’ substituted service of Khawly by doorman.

Wisconsin Statute § 801.11(1)(b)(2) provides that, if with reasonable diligence the defendant cannot

be served by personally delivering a copy of the summons and complaint, then service may be made

“[p]ursuant to the law for the substituted service of summons or like process upon defendants in

actions brought in courts of general jurisdiction of the state in which service is made.” Recognizing

that New York law permits substitute service by doorman where access to the building is denied and

copies of the summons and complaint are also mailed, see, e.g., Rosenberg v. Haddad, 208 A.D.2d

468, 469 (N.Y. App. Div. 1994); Sullivan v. 117 Liberty Street, LLC, No. 12-CV-05066PKC, 2013

WL 2304096, at *1 (E.D.N.Y. May 24, 2013), Plaintiffs left a copy of the original summons and

complaint with Khawly’s doorman. See Reis Aff., Dkt. No. 37-8 at ¶ 5. Because Plaintiffs did not

also serve the amended summons and complaint on the doorman, the court determined that Khawly

had not been properly served by substitution. Dkt. No. 69 at 9.


                                                 6
       On reconsideration, Plaintiffs argue that Wisconsin law commands a different result.

Plaintiffs argue that they complied with Wisconsin law by first serving the original complaint and

summons within 90 days by publication under Wis. Stat. §§ 801.02(1) and 801.11(c), thereby

securing personal jurisdiction over Khawly, and then by serving the amended complaint by mail

under § 801.14(2). The distinction between §§ 801.02 and 801.14, they argue, is key. In Holman

v. Family Health Plan, the Wisconsin Supreme Court distinguished §§ 801.02 and 801.14 as

follows:

       Wis. Stat. § (Rule) 801.02(1) applies to an original summons and complaint to
       commence an action and not to an amended complaint such as the one in this case.
       Once the action was commenced and personal jurisdiction was obtained on Family
       Health Plan, as in this case, the plaintiffs did not have to comply with § 801.02(1)
       to serve an amended complaint on a non-defaulting party. Instead, the plaintiffs
       were required to comply with the service requirements of Wis. Stat. § (Rule)
       801.14(1), as discussed above.

       The plaintiffs have confused Wis. Stat. § (Rule) 801.02, which governs
       commencement of actions, with Wis. Stat. § (Rule) 801.14(1) and (2), which
       provide that service of all papers may be by personal or mail service or if no address
       is known by leaving them with the clerk of court.

227 Wis. 2d 478, 489–90, 596 N.W.2d 358 (1999). Stated differently, the original complaint

secures jurisdiction over the defendant, and jurisdiction attaches upon commencement of an action.

Under § 801.02(1), a civil action is commenced as to any defendant “when a summons and a

complaint naming the person as defendant are filed with the court, provided service of an

authenticated copy of the summons and of the complaint is made upon the defendant under this

chapter within 90 days of filing.”

       Plaintiffs argue that, in this case, the state court secured personal jurisdiction over Khawly

by virtue of their service of her by publication. Then, because the action had already commenced



                                                 7
as to Khawly, they only needed to serve the amended summons and complaint by mail under

§ 801.14(2), which they did. Dkt. No. 49-2. MidCap notes in response that Plaintiffs filed an

amended complaint prior to serving Khawly with the original complaint. The filing of an amended

complaint, they contend, nullified the original complaint and rendered Plaintiffs’ efforts to

commence an action against Khawly by publication ineffective. See Holman, 227 Wis. 2d at 484.

In other words, MidCap argues that Plaintiffs cannot commence an action by serving an inoperative

complaint. Further, MidCap argues that Plaintiffs did not comply with § 801.14 in any event

because they did not serve the amended complaint on Khawly by mail until a couple weeks after

they filed the amended complaint, thereby contravening Holman, which observes that “[t]he rules

assume that the parties will be served before the paper is filed with the circuit court.” Id. at 490

n.16.

        Upon further consideration, the court concludes that Plaintiffs are correct. The Holman

court made clear than an action is commenced as to a defendant and personal jurisdiction over that

defendant attaches, when the original summons and complaint naming the person as defendant are

filed, provided that the original summons and complaint are served within 90 days. Id. at 489–90;

§ 801.02(1). Here, Plaintiffs properly served Khawly with the original summons and complaint by

publication within 90 days of their being filed in state court in accordance with §§ 801.02(1),

801.11(c). The action therefore commenced as to Khawly, and the state court’s jurisdiction over

her attached, on December 14, 2018. Plaintiffs were thereafter permitted to serve subsequent

filings, including the amended complaint, on Khawly by mail under § 801.14(2). See Holman, 227

Wis. 2d 489–90.




                                                 8
       MidCap’s reliance on Holman to argue that Plaintiffs’ service of the original summons and

complaint was a legal nullity is misplaced. While the Holman court cites the “oft-stated rule” that

“an amended complaint supersedes or supplants the prior complaint,” it also noted that “[t]he

answer to the question of when an amended complaint supersedes a prior complaint depends on the

circumstances of the case.” Id. at 484. Holman is useful in its explanation about the distinction

between §§ 801.02 and 801.14, but it does not address the precise issue of when, if at all, an

amended complaint supersedes an original complaint for purposes of service. Rather, Holman

concerned the issue of whether a default judgment can be entered when an amended complaint was

filed but not served prior to the deadline for answering the original complaint. Id. at 480–81. The

court held that the default judgment was null because the filing of the amended complaint

superseded the original complaint for the purpose of which pleading the defendant was required to

respond to. Id. Holman failed to address the precise issue before this court, which is whether the

filing of an amended complaint prevents service of the original complaint from commencing the

action against the defendant.

       Far less afield is Wahal v. Weiss, which lends support to the Plaintiffs’ position. 2016 WI

App 57, 370 Wis. 2d 788, 882 N.W.2d 871 (unpublished). In Wahal, the plaintiff filed an original

summons and complaint and, before serving them, filed and served an amended summons and

complaint. Id. ¶ 2. After the 90-day period for service of the original summons and complaint had

expired, which occurred after the three-year statute of limitations period had run, the defendants

moved to dismiss. Id. ¶ 3. The trial court granted the defendants’ motion because the plaintiff’s

failure to serve the original complaint within 90 days deprived the court of personal jurisdiction over

the defendants, and the court of appeals affirmed. Id. ¶¶ 3, 10. Applying the same principle here,


                                                  9
Plaintiffs’ filing of an amended complaint prior to service of the original complaint did not nullify

the original complaint’s effect with respect to attaching personal jurisdiction over a defendant. In

other words, for purposes of service, the mere filing of an amended complaint before an original

complaint is served does not render subsequent service of the original complaint ineffective.

       MidCap’s argument that Plaintiffs failed to comply with § 801.14(2) is similarly

unpersuasive, as neither Holman nor § 801.14 require that an amended pleading be served prior to

its filing. Moreover, unlike in Holman, Plaintiffs in this case filed affidavits of mailing stipulating

to service of the amended complaint on Khawly. Dkt. Nos. 49-1, 49-2; 227 Wis. 2d at 490 n.16;

§ 801.14(4) (“The filing of any paper required to be served constitutes a certification by the party

or attorney effecting the filing that a copy of such paper has been timely served on all parties

required to be served, except as the person effecting the filing may otherwise stipulate in writing.”

(emphasis added)). Although not necessary to decide Plaintiffs’ motion, it also follows from the

foregoing that the substituted service upon the doorman to Khawly’s building was effective under

New York law, and thus sufficient under Wis. Stat. § 801.11(1)(b)(2).

       Because the court concludes that Plaintiffs properly served Khawly prior to MidCap’s

removal and that MidCap did not obtain Khawly’s written consent, the court will grant Plaintiffs’

motion for reconsideration and remand this case back to Outagamie County Circuit Court. The

court need not address Plaintiffs’ alternative request for certification of an interlocutory appeal.

                                          CONCLUSION

       For the foregoing reasons, Plaintiffs’ motion for reconsideration (Dkt. No. 72) is

GRANTED and this case is REMANDED back to Outagamie County Circuit Court. All pending

motions are dismissed as moot as to this court. The clerk is directed to mail a certified copy of this


                                                  10
order to the clerk of the Outagamie County Circuit Court pursuant to 28 U.S.C. § 1447(c). Because

the court concludes that an objectively reasonable basis exists for MidCap’s removal, costs and

attorney’s fees are denied. Martin v. Franklin Capital Corp., 546 U.S. 132, 141 (2005).

       SO ORDERED this 10th day of September, 2019.

                                                    s/ William C. Griesbach
                                                    William C. Griesbach, Chief Judge
                                                    United States District Court




                                               11
